Citation Nr: 1117571	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  07-23 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial disability rating in excess of 30 percent for depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 2000 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection for depressive disorder with a 30 percent evaluation.  The Veteran testified at a Board hearing at the RO in July 2010 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran's depressive disorder manifested with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), and chronic sleep impairment, with Global Assessment of Function (GAF) scores ranging from 55 to 68.

2.  At no point during the initial rating period on appeal did the Veteran's depressive disorder more nearly approximate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.


CONCLUSION OF LAW

The criteria for a higher initial disability rating for depressive disorder, in excess of 30 percent, have not been met or approximated at any time during the initial rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002), and implemented by regulation, 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1).

The appeal for a higher initial rating for depressive disorder arises from a disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson,        21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge (VLJ) noted the elements of the claim that were lacking to substantiate the claim for an initial rating in excess of 30 percent for depressive disorder.  The representative and the VLJ asked questions to draw out the state of the Veteran's disability.  In addition, the VLJ requested information regarding any current treatment and symptoms as well as the Veteran's ability to function in her current employment.  No additional pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for a higher initial disability rating.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, VA treatment records, private records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in April 2006 and April 2009 to address her depressive disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  The Board finds the examinations to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Higher Initial Rating for Depressive Disorder

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2010).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2010).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), a GAF score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM IV, American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Veteran's service-connected depressive disorder has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9434, which provides: 

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

After a review of the evidence, lay and medical, the Board finds that the Veteran's depressive disorder manifested with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, and chronic sleep impairment, which more nearly approximates a 30 percent disability rating under Diagnostic Code 9434.  38 C.F.R. § 4.130.

The Veteran did not show a flattened affect.  A private December 2004 treatment record showed an appropriate affect.  The Veteran's affect was consistently described as congruent with her mood in VA treatment records dated September 2006 to March 2010.  The April 2006 VA psychiatric report noted that her affect was of average range and intensity.  The April 2009 VA psychiatric examination also described the Veteran's affect as normal.    

The evidence does not show circumstantial, circumlocutory, or stereotyped speech.  The April 2006 VA psychiatric report described her speech as of average rate, volume, and tone.  The examiner described the Veteran as coherent, logical, and goal-directed.  She did not display any flight of ideas or looseness of associations.  The April 2009 VA examination noted the Veteran's speech and thought processes as unremarkable.  VA treatment records dated September 2006 to March 2010 show the Veteran's speech and thought processes as normal.  

The Veteran's treatment records and VA examinations at no time showed difficulty in understanding complex commands.  In April 2006, the VA examiner described the Veteran's intellectual functioning as average per conversation content.  The Veteran's thought processes were found to be unremarkable and her intelligence to be average in April 2009.  Her attention was also unimpaired.  

The record contains no evidence of impairment of short- and long-term memory.  Memory testing for the April 2009 VA examination revealed normal remote, recent, and immediate memory.  The Veteran reported good memory during her July 2010 Board hearing, specifically noting that she remembers everything.   

The evidence does not show impaired judgment.  In April 2006, the Veteran's judgment was described as fair.  In April 2009, the examiner noted that the Veteran understands the outcome of her behavior.  VA treatment records dated September 2006 to March 2010 show that the Veteran has some understanding of her problems.    

The Veteran did not experience impaired abstract thinking.  In April 2006, the Veteran's abstracting ability was intact.  In April 2009, the Veteran interpreted proverbs correctly.  

The Veteran does experience panic attacks, at times more than once a week.  The Veteran noted panic attacks during the July 2010 hearing before the Board.  She explained that panic attacks occurred twice some weeks and not at all other weeks.  The April 2009 VA examiner noted that these attacks last a few minutes and involve shortness of breath and pounding heart.  

The Veteran experiences some disturbances of motivation and mood.  The Veteran has been diagnosed with depression.  In April 2006, her mood was described as moderately irritable.  She also noted anxiety.  In April 2009, her mood was described as good, although the examiner later noted that the Veteran was angry, depressed, and anxious.   The Veteran also reported a lack of motivation during her July 2010 Board hearing.  She noted no desire to be active or to work due to her depression.  

The evidence also shows some difficulty in establishing and maintaining effective work and social relationships.  The Veteran is currently divorced, but has a good relationship with her mother and with her two children.  She has one friend whom she rarely sees.  The April 2009 VA examiner noted that the Veteran has continual problems getting along with others and does not trust or interact in a positive way with anyone but her family.  

When weighing the lay and medical evidence, the Veteran's symptoms do not more nearly approximate the criteria for a 50 percent rating.  The evidence does not show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.  

The Board acknowledges that the Veteran experiences panic attacks, but finds, per the Veteran's July 2010 testimony, that the panic attacks occur once per week on average with some weeks have two and some weeks having none.  Therefore, that symptom is addressed in the 30 percent rating criteria addressing panic attacks (weekly or less often).  The Veteran also experiences disturbances of motivation and mood.  These disturbances relate to her depressed mood, anxiety, and chronic sleep impairment, which are also adequately addressed in the 30 percent rating criteria.  Finally, the evidence showed some difficulty in establishing and maintaining effective work and social relationships.  This symptom is addressed in the 30 percent rating criteria as social impairment due to such symptoms as anxiety and suspiciousness.  The evidence showed that the Veteran successfully maintains relationships with her mother and children, but that she has does not trust others.  

The Board must address the Veteran's claim of some suicidal ideation during her July 2010 hearing.  The Veteran specifically noted that she stayed alive for her children.  The Board does not find the Veteran's statement regarding suicidal ideation to be credible.  The Veteran has consistently reported no suicidal ideation or intention during numerous treatment sessions and during both VA examinations.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Veteran has only noted suicidal thoughts during a VA hearing for the purpose of obtaining additional compensation for her disability.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Based upon the inconsistency between the Veteran's statements during treatment and her statement during the Board hearing as well as the timing of the Veteran's statement, the Board finds that the evidence does not show any suicidal ideation or intent.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

When considering the evidence, the Board finds that the evidence does not meet a majority of the criteria set forth in the 50 percent rating criteria.  Additionally, the evidence does not show that the few symptoms met by the Veteran under the 50 percent rating criteria have manifested to a degree of severity that more nearly approximates the 50 percent rating criteria.  

The Board has considered all the Veteran's psychiatric symptoms in rating depressive disorder for all periods, whether or not those symptoms are explicitly listed in the schedular rating criteria.  The Board has considered that the symptoms listed in Diagnostic Code 9434 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of her depressive disorder.  These include, but are not limited to, crying, social withdrawal, and anger.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood,  anxiety, and suspiciousness.  See Mauerhan, 16 Vet. App. 436 .  

Additionally, the Veteran's GAF scores are consistent with the current 30 percent rating.  Generally, the Veteran's GAF scores ranged from 55 to 68, indicating a variation from some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, having some meaningful interpersonal relationships, to moderate symptoms or moderate difficulty in social, occupational, or school functioning.  As the Veteran's GAF scores for this period consistently remained in the high 50s and mid 60s, the Board notes that they do not indicate that the Veteran's level of impairment more nearly approximated the 50 percent disability rating criteria.

The Board finds that the Veteran's symptoms do not more nearly approximate the criteria for a 50 percent disability rating for the initial rating period.  The Veteran's symptoms are sufficiently addressed in the 30 percent criteria.  The Veteran's symptoms for the initial rating period generally include occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, and chronic sleep impairment.

The Veteran's depressive disorder did not manifest with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; or impaired abstract thinking, as required for a higher disability rating of 50 percent.  38 C.F.R. § 4.130.  The Board finds that a preponderance of the evidence is against the claim for a higher initial rating in excess of 30 percent for service-connected depressive disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board also has considered whether the criteria for referral for extraschedular disability rating are met.  An extraschedular disability rating is warranted when the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

Regarding the Veteran's depressive disorder, the Board finds that the symptomatology and impairment caused by the Veteran's depressive disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9434, specifically provides for disability ratings based on a combination of clinical findings and history, including history reported to examiners as well as history in lay statements or testimony.  In this case, considering all the lay and medical evidence, including the Veteran's written statements, the Board has found that the Veteran's depressive disorder manifested with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  All of these symptoms or social and occupational impairments are explicitly recognized by the schedular rating criteria. 

As seen in the analysis above, the Board has considered these aspects of the Veteran's depressive disability, and finds that the rating schedule (Diagnostic Code 9434) adequately provides for ratings base on these symptoms.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, and chronic sleep impairment as set forth in the 30 percent rating criteria.  All of the Veteran's psychiatric symptoms attributable to depressive disorder are therefore adequately rated by either specific schedular rating criteria or by analogy under the schedular criteria.  See Mauerhan, 16 Vet. App. 436.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on her daily life.  

In the absence of exceptional factors associated with the Veteran's depressive disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  For this reason, the Board finds that the Rating Schedule measures and contemplates all aspects of the Veteran's disabilities, so is adequate to rate the Veteran's service-connected depressive disorder, so that referral for extraschedular consideration is not warranted.


ORDER

A higher initial disability rating in excess of 30 percent for depressive disorder is denied.  


REMAND

The Board notes that the issue of TDIU was reasonably raised by the record in the Veteran's testimony during the July 2010 Board hearing.  The Veteran testified to very marginal employment due to her service-connected depressive disorder.  The Board finds that a VA examination is necessary to address the extent to which the Veteran's depressive disorder in conjunction with her other service-connected disability, affects the Veteran's ability to obtain and maintain substantially gainful employment.  

Accordingly, the issue of TDIU is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to ascertain and evaluate whether the Veteran's depressive disorder in conjunction with the other service-connected disability renders the Veteran unable to secure or follow a substantially gainful occupation.  Any medically indicated special tests should be accomplished.  The examiner should report the effects  of the Veteran's disabilities on her employment.

2.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if TDIU may be granted.  The Veteran and her representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


